— Order, Supreme Court, Bronx County (Howard R. Silver, J.), entered April 10, 1991, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The IAS court properly dismissed the complaint for failure to establish a prima facie case of serious injury as required by Insurance Law § 5104 (a). The record reveals that plaintiff lost only one day of work and resumed his regular job responsibilities within several days after the accident. Plaintiff’s treating chiropractor’s conclusory opinion that plaintiff "sustained a significant limitation of use of a described body function which will continue for an indefinite period of time” was based upon subjective complaints of recurrent pain, not upon objective medical findings sufficient to establish serious injury within the meaning of the statute (see, Solarzano v Power Test Petro, 181 AD2d 631; O’Neill v Rogers, 163 AD2d 466). Concur— Sullivan, J. P., Rosenberger, Wallach, Ross and Kassal, JJ.